DETAILED ACTION
 
 
1.            This office action is a response to the Application/Control Number: 16/250,837 filed 01/17/2019. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.

Claims Status
3.	This office action is based upon claims received on 09/01/2020, which replace all prior submitted versions of the claims.
-Claims 1-44 are pending.
-Claims 1, 2, 5-13, 16-24, 27-35, 38-44 are rejected.
-Claims 3, 4, 14, 15, 25, 26, 36, 37 are objected
 
Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded means for determining, means for broadcasting in claim 23, and means for generating in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 23 and claim 29 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 
Response to Arguments/Remarks
7.           Applicant's remarks/arguments, see page 10, filed 09/01/2020, with respect to the REMARKS/ARGUMENTS, & Conclusion have been acknowledged.  

8.	Applicant's remarks/arguments, see page 11-13, filed 09/01/2020, with respect to the Claim Rejections - 35 U.S. C § 103, Independent Claims 1, 12, 23, 24, have been acknowledged and have been considered, but they are not persuasive and are moot in view of the new grounds of rejection presented in this office action as referenced below.  
Since the grounds of rejection are based upon a rejection under 35 U.S.C. 103 of independent claims 1, 12, 23, 34, utilizing a combination of previously presented reference Kim et. al (US-20040082343-A1) referenced hereafter as “Kim”, and previously presented reference Bluetooth Core Specification v 5.0 – Bluetooth SIG Proprietary Publication Date: Dec 06, 2016, referenced hereafter as “Blue5”, further in view of a newly presented reference Gao et. al (US-20060198325-A1) referenced hereafter as “Gao”, the Examiner as noted below furthermore addresses the applicant’s arguments presented pertaining to the Kim and Blue5 references, in relation to Applicant’s currently presented and amended claim language.
The applicant contends regarding Claim 1 and Claims 12, 23, 34 (See Page 13 lines 9-12), utilizing arguments presented for Claim 1 that:
wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval," as recited by amended independent claim 1” (See Page 12 lines 4-10).
B.	“Kim fails to disclose or suggest at least the features of "broadcasting the set of packets during the CSB interval to a set of second nodes, wherein a start of the broadcast of the set of packets is in a respective master-to-slave slot within the CSB interval, and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval," as recited by amended independent claim 1” (See Page 12 lines 24-30).
	The Examiner respectfully contends otherwise and presents responses utilizing Claim 1, that the combination of Kim in view of Blue5 and Gao, reveals the features of Claim 1 as currently presented by the applicant per the reasons and the USC 103 rejection of Claim 1 presented below and in this office action,.
	Regarding item A above, the examiner respectfully contends that applicants arguments are directed against the Blue5 reference individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Furthermore, regarding the applicant’s arguments in Item A pertaining to the claim limitation sections that Applicant associates with Blue5, the examiner respectfully contends determining to broadcast packets during a connectionless slave broadcast (CSB) interval, as is noted in the rejection of Claim 1 presented below.  The Examiner further contends that the rejection of Claim 1 relies on the combination of the features of the Kim reference with Blue5 and Gao, to disclose the remaining features of the Claim 1 limitation sections referenced by applicant arguments in item A.  
As cited from Blue5 for the rejection of Claim 1, the Examiner respectfully contends that: Blue5 discloses: determining to broadcast packets during a connectionless slave broadcast (CSB) interval, in that: Blue5 – See FIG. 8.25 & Section 8.10.1 (lines 1-6) page 488 – discloses in a CSB mode, the master transmits packets (including NULL packets) on the CSB logical transport at intervals requested by Host in master to slave transmission slots; In FIG. 8.25 & Section 8.10.1 (lines 19-22) on Page 489  – discloses Connectionless Slave Broadcast Instants (consisting of broadcast packet in a  master-to-slave (M-S) slot, adjacent to a slave to master (S-M) slot), and the Connectionless Slave Broadcast Instants are separated by the Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) and, the Connectionless Slave Broadcast interval can be any even value from 0x0002 to 0xFFFE slots negotiated between controller & the host; NOTE: The Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) can be negotiated or determined to contain even number of slots from 0x0002 (note: decimal 2) to 0xFFFE (Note: decimal - 65534) slots, and therefore in cases where number of slots are negotiated/determined to be greater than 2 through 0xFFE slots, multiple Connectionless Slave Broadcast Instants (broadcast packet in M-S slot adjacent to S-M slot as depicted) can be accommodated within the Connectionless Slave Broadcast interval as reflected by the extension hash marks extension in FIG. 8.25 beyond the first packet instant of two slots as noted by examiner below.  
0x0002, where within the CSB interval of the CSB logical transport, these additional slots are located.

    PNG
    media_image1.png
    401
    628
    media_image1.png
    Greyscale

Regarding item B above, the examiner respectfully contends that applicants arguments are directed against the Kim reference individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).

comprising: determining to broadcast a set of packets during a connectionless interval, the set of packets including a plurality of packets (Kim –See FIG. 10 & ¶ 0065 (lines 1-4): discloses a message sequence chart (MSC) for wireless communication method capable of the connectionless broadcast showing a plurality of packets (NOTE:a set of packets) sent by sender to multiple receivers – receivers 1 and receiver N during a beacon window and data window; ¶ 0058 (lines 3-10): ..connectionless broadcast channel consists of a beacon window for data synchronization, and a data window to broadcast..data; NOTE: plurality of packets or set of packets sent during a beacon window interval or a data window interval, sent to multiple receivers Receiver 1 ..Receiver N); 
The Examiner furthermore respectfully contends regarding the limitation: comprising: determining to broadcast a set of packets during a connectionless interval, the set of packets including a plurality of packets that, while Kim does not explicitly call the disclosed beacon window or data window intervals a “connectionless broadcast interval (CSB)”, these intervals are intervals utilized for connectionless broadcast, and hence Kim discloses intervals that are connectionless broadcast interval as claimed by the applicant.  Kim is combined with Blue5 to further disclose that such connectionless broad cast intervals are explicitly defined in Blue5 utilizing the terms “connectionless broadcast interval (CSB)” as recited in applicant’s claim language. The Examiner further notes that sections of Blue5 cited are part of the comprehensive Bluetooth Core Specification v 5.0 – Bluetooth SIG Proprietary Publication Date: Dec 06, 2016, incorporated herein by reference.
The Examiner respectfully further contends and presents that Kim as noted below additionally discloses:
and broadcasting the set of packets during the interval to a set of second nodes (Kim – See FIG. 5 & FIG. 10:  Sender sends to Receiver 1 through Receiver N: Note Receiver 1 to Receiver N a set of Second nodes),
wherein a start of the broadcast of (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval).
Kim in view of Blue does not appear to explicitly disclose or strongly suggest: and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the interval,
for which the newly presented Gao reference is presented in combination with Kim and Blue5 to present USC 103 rejection of Claim 1. 
The Examiner contends Gao discloses: and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the interval (Gao –FIG. 6 & ¶0052 (lines 4-15) .. a multicast group of packets, are transmitted in downlink and received by receivers 1, 2, and 3, where multicast group of packets pertaining to frames 602-1 has four data packets (P.sub.1, P.sub.2, P.sub.3, P.sub.4) are transmitted in the downlink data channel; NOTE: discloses group or set consecutive packets in consecutive slots broadcast to a group of receivers in a multicast group, where the individual packets are in consecutive time slots within or constituting the slots of the timeframe or time interval allocated for the multicast group or set of packets);
The applicant is respectfully requested to review the USC 103 rejection of Claim 1 for the combination of the references as presented.
While as noted  Gao is utilized the address the limitation as noted herein above, the Examiner further notes applicant’s remarks directed to Kim on page 12 (lines 18-23) as identified below,
“In the connection window, a slave-master (S-M) slot is used by the receiver which requests the connection." Id Kim as describes that "[i]n the beacon window, BID packet trains are transmitted in the M-S slot at different frequency hops respectively." Id at para. [0060]. In other words, Kim describes that a single BID packet being transmitted in the M-S slot and does not disclose a set of packets being transmitted in consecutive packet intervals.” 
In response to applicant's above remarks/arguments that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “BID packet trains are transmitted in the M-S slot at different frequency hops respectively”), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully contends that the subject claim language does not address “different frequency hops” as presented in applicant’s arguments, and the Examiner’s presented disclosures address the intervals claimed in the limitation as presented by applicant.
	As such, the Examiner respectfully contends that Kim in combination with Blue5 and Gao discloses the features of applicants amended independent claims as presented in the USC 103 rejection for Claim 1 presented below for reference:
s 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al (US-20040082343-A1) referenced hereafter as “Kim”, in view of Bluetooth Core Specification v 5.0 – Bluetooth SIG Proprietary Publication Date: Dec 06, 2016, referenced hereafter as “Blue5”, further in view of Gao et. al (US-20060198325-A1) referenced hereafter as “Gao”.

Regarding Claim 1 (Currently Amended) Kim Teaches: A method of wireless communication of a first node (Kim - See FIG. 10 ¶0065 (lines 1-2) is a message sequence chart (MSC) depicting the wireless communication method capable of the connectionless broadcast), 
comprising: determining to broadcast a set of packets during a connectionless interval, the set of packets including a plurality of packets (Kim –See FIG. 10 & ¶ 0065 (lines 1-4): discloses a message sequence chart (MSC) for wireless communication method capable of the connectionless broadcast showing a plurality of packets (NOTE:a set of packets) sent by sender to multiple receivers – receivers 1 and receiver N during a beacon window and data window; ¶ 0058 (lines 3-10): ..connectionless broadcast channel consists of a beacon window for data synchronization, and a data window to broadcast..data; NOTE: plurality of packets or set of packets sent during a beacon window interval or a data window interval, sent to multiple receivers Receiver 1 ..Receiver N); 
and broadcasting the set of packets during the interval to a set of second nodes (Kim – See FIG. 5 & FIG. 10:  Sender sends to Receiver 1 through Receiver N: Note Receiver 1 to Receiver N a set of Second nodes),
wherein a start of the broadcast of (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval),
Kim does not appear to explicitly disclose or strongly suggest: determining to broadcast packets during a connectionless slave broadcast (CSB) interval;
Blue5 discloses: determining to broadcast packets during a connectionless slave broadcast (CSB) interval (Blue5 – See FIG. 8.25 & Section 8.10.1 (lines 1-6) page 488 – discloses in a CSB mode, the master transmits packets (including NULL packets) on the CSB logical transport at intervals requested by Host in master to slave transmission slots; FIG. 8.25 & Section 8.10.1 (lines 19-22) on Page 489  – discloses Connectionless Slave Broadcast Instants (consisting of broadcast packet in a  master-to-slave (M-S) slot, adjacent to a slave to master (S-M) slot), and the Connectionless Slave Broadcast Instants are separated by the Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) and, the Connectionless Slave Broadcast interval can be any even value from 0x0002 to 0xFFFE slots negotiated between controller & the host; NOTE: The Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) can be negotiated or determined to contain even number of slots from 0x0002 (note: decimal 2) to 0xFFFE (Note: decimal - 65534) slots, and therefore in cases where number of slots are negotiated/determined to be greater than 0x0002 through 0xFFE slots, multiple Connectionless Slave Broadcast Instants (with broadcast packet in M-S slot) can be accommodated within the Connectionless Slave Broadcast interval in FIG. 8.25 beyond the first packet instant);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with teachings of Blue5, since it enables a master to broadcast messages to multiple slaves in connectionless slave broadcast mode applicable to BLUETOOTH V 5.0 wireless technology specifications (Blue5 – Section 8:10 (line 1-6)).
 A method of wireless communication of a first node, comprising: determining to broadcast a set of packets during a connectionless slave broadcast (CSB) interval, the set of packets including a plurality of packets; and broadcasting the set of packets during the CSB interval to a set of second nodes, wherein a start of the broadcast of ,
Kim in view of Blue does not appear to explicitly disclose or strongly suggest: and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the interval.  
Gao discloses: and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the interval (Gao –FIG. 6 & ¶0052 (lines 4-15) .. a multicast group of packets, are transmitted in downlink and received by receivers 1, 2, and 3, where multicast group of packets pertaining to frames 602-1 has four data packets (P.sub.1, P.sub.2, P.sub.3, P.sub.4) are transmitted in the downlink data channel; NOTE: discloses group or set consecutive packets in consecutive slots broadcast to a group of receivers in a multicast group, where the individual packets are in consecutive time slots within or constituting the slots of the timeframe or time interval allocated for the multicast group or set of packets); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 with teachings of Gao, since it enables scalable and reliable multicast service at the MAC layer suitable for use (Gao – ¶0022,¶0025, ¶0055).
9.	Applicant's remarks/arguments, see page 13, filed 09/01/2020, with respect to the dependent claims 2-11, 13-22, 24-33, and 35-44, that these dependent claims “are likewise allowable” via dependency to independent Claims 1, 12, 23, 34, have been acknowledged and have been considered, but are not persuasive at least by virtue of their dependence from associated independent claims. The office action presents appropriate 35 U.S.C. § 103 rejections addressing individual dependent claims as follows.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
10.            Claim 16, 17, 27, 28, 38, 39 are objected to because of the following informalities:
11.	Claim 16, 17, 27, 28, 38, 39 are dependent claims with similar parallel/identical features to dependent claims 5, 6.  Claims 5, 6 are presented with amendments that are lacking from claims 16, 17, 27, 28, 38, 39.  Examiner presumes an inadvertent typographical error on applicant’s part in presenting claims 16, 17, 27, 28, 38, 39 without the same amendments presented for Claim 5 and 6.  Appropriate corrections required.
 
Claim Rejections - 35 USC § 103
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.
 
13.           Claims 1, 2, 10-13, 21-24, 32-35, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al (US-20040082343-A1) referenced hereafter as “Kim”, in view of Bluetooth Core Specification v 5.0 – Bluetooth SIG Proprietary Publication Date: Dec 06, 2016, referenced hereafter as “Blue5”, further in view of Gao et. al (US-20060198325-A1) referenced hereafter as “Gao”.

Regarding Claim 1 (Currently Amended) Kim Teaches: A method of wireless communication of a first node (Kim - See FIG. 10 ¶0065 (lines 1-2) is a message sequence chart (MSC) depicting the wireless communication method capable of the connectionless broadcast), 
comprising: determining to broadcast a set of packets during a connectionless interval, the set of packets including a plurality of packets (Kim –See FIG. 10 & ¶ 0065 (lines 1-4): discloses a message sequence chart (MSC) for wireless communication method capable of the connectionless broadcast showing a plurality of packets (NOTE:a set of packets) sent by sender to multiple receivers – receivers 1 and receiver N during a beacon window and data window; ¶ 0058 (lines 3-10): ..connectionless broadcast channel consists of a beacon window for data synchronization, and a data window to broadcast..data; NOTE: plurality of packets or set of packets sent during a beacon window interval or a data window interval, sent to multiple receivers Receiver 1 ..Receiver N); 
and broadcasting the set of packets during the interval to a set of second nodes (Kim – See FIG. 5 & FIG. 10:  Sender sends to Receiver 1 through Receiver N: Note Receiver 1 to Receiver N a set of Second nodes),
wherein a start of the broadcast of (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval),
Kim does not appear to explicitly disclose or strongly suggest: determining to broadcast packets during a connectionless slave broadcast (CSB) interval;
Blue5 discloses: determining to broadcast packets during a connectionless slave broadcast (CSB) interval (Blue5 – See FIG. 8.25 & Section 8.10.1 (lines 1-6) page 488 – discloses in a CSB mode, the master transmits packets (including NULL packets) on the CSB logical transport at intervals requested by Host in master to slave transmission slots; FIG. 8.25 & Section 8.10.1 (lines 19-22) on Page 489  – discloses Connectionless Slave Broadcast Instants (consisting of broadcast packet in a  master-to-slave (M-S) slot, adjacent to a slave to master (S-M) slot), and the Connectionless Slave Broadcast Instants are separated by the Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) and, the Connectionless Slave Broadcast interval can be any even value from 0x0002 to 0xFFFE slots negotiated between controller & the host; NOTE: The Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) can be negotiated or determined to contain even number of slots from 0x0002 (note: decimal 2) to 0xFFFE (Note: decimal - 65534) slots, and therefore in cases where number of slots are negotiated/determined to be greater than 0x0002 through 0xFFE slots, multiple Connectionless Slave Broadcast Instants (with broadcast packet in M-S slot) can be accommodated within the Connectionless Slave Broadcast interval in FIG. 8.25 beyond the first packet instant);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with teachings of Blue5, since it enables a master to broadcast messages to multiple slaves in connectionless slave broadcast mode applicable to BLUETOOTH V 5.0 wireless technology specifications (Blue5 – Section 8:10 (line 1-6)).
While Kim in view of Blue teaches: A method of wireless communication of a first node, comprising: determining to broadcast a set of packets during a connectionless slave broadcast (CSB) interval, the set of packets including a plurality of packets; and broadcasting the set of packets during the CSB interval to a set of second nodes, wherein a start of the broadcast of ,
Kim in view of Blue does not appear to explicitly disclose or strongly suggest: and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the interval.  
Gao discloses: and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the interval (Gao –FIG. 6 & ¶0052 (lines 4-15) .. a multicast group of packets, are transmitted in downlink and received by receivers 1, 2, and 3, where multicast group of packets pertaining to frames 602-1 has four data packets (P.sub.1, P.sub.2, P.sub.3, P.sub.4) are transmitted in the downlink data channel; NOTE: discloses group or set consecutive packets in consecutive slots broadcast to a group of receivers in a multicast group, where the individual packets are in consecutive time slots within or constituting the slots of the timeframe or time interval allocated for the multicast group or set of packets); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 with teachings of Gao, since it enables scalable and reliable multicast service at the MAC layer suitable for use in a wireless network with a high bandwidth-delay product, using FEC to decrease packet retransmission (Gao – ¶0022,¶0025, ¶0055).

Regarding Claim 2 (Original), Kim in view of Blue5 and Gao teaches: The method of claim 1, 
furthermore Kim discloses: wherein a start of the broadcast of each packet of the set of packets is in a master-to-slave slot within the CSB interval (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval).

Regarding Claim 10 (Currently Amended), Kim in view of Blue5 and Gao teaches:  The method of claim 1, 
furthermore Blue5 discloses: wherein each packet in the set of packets is a packet type that includes one of a basic rate packet type, an enhanced data rate (EDR) packet type, a Bluetooth Low Energy packet type, or a proprietary packet type (Blue5 – See Section 1. Page 166: BR/EDR controller Basic Rate/ Enhanced Data rate; See Section 8.10.1 (lines 4-6): After enabling broadcast if BR/EDR controller receives no data packets from the host, then BR/EDR controller transmits null packets; In Blue5 6.5.1.2 (page 412) - The NULL packet has no payload and consists of the channel access code and packet header only; In Blue5 Section 6.1.1 (Page 401): Basic rate Packet may have access code and packet header only; NOTE: Basic rate Packet transmitted; BR/EDR controller configured for BR/EDR packets).

Regarding Claim 11(Original), Kim in view of Blue5 and Gao teaches:  The method of claim 1, 
furthermore Kim discloses: wherein the first node is a master node, and each second node of the set of second nodes is a slave node (Kim  – FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves;NOTE: Sender or first node is a master broadcasting to multiple receivers or Slaves in the connectionless Beacon or Data Windows).

Regarding Claim 12 (Currently Amended) Kim teaches: An apparatus for wireless communication of a first node, comprising: a memory; and at least one processor communicatively coupled to the memory (Kim – See FIG 1 & ¶0039 – discloses controller to processing broadcast packets to receivers; Note  Controller with computational processing ability, and storage or memory capability),
(See the rejection of parallel or similar Claim 1 for rejection of Claim 12 via Kim in view of Blue5 and Gao)
and configured to: 
	determine to broadcast a set of packets during a connectionless slave broadcast (CSB) interval, the set of packets including a plurality of packets; and broadcast the set of packets during the CSB interval to a set of second nodes, wherein a start of the broadcast of , and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval (See - the rejection of parallel or similar Claim 1 for rejection of Claim 12 via Kim in view of Blue5 and Gao).

Regarding Claim 13 (Original), Kim in view of Blue5 and Gao teaches: The apparatus of claim 12, 
furthermore Kim discloses: wherein a start of the broadcast of each packet of the set of packets is in a master-to-slave slot within the CSB interval (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval).

Regarding Claim 21 (Currently Amended), Kim in view of Blue5 and Gao teaches:   The apparatus of claim 12, 
furthermore Blue5 discloses: wherein each packet in the set of packets is a packet type that includes one of a basic rate packet type, an enhanced data rate (EDR) packet type, a Bluetooth Low Energy packet type, or a proprietary packet type (Blue5 – See Section 1. Page 166: BR/EDR controller Basic Rate/ Enhanced Data rate; See Section 8.10.1 (lines 4-6): After enabling broadcast if BR/EDR controller receives no data packets from the host, then BR/EDR controller transmits null packets; In Blue5 6.5.1.2 (page 412) - The NULL packet has no payload and consists of the channel access code and packet header only; In Blue5 Section 6.1.1 (Page 401): Basic rate Packet may have access code and packet header only; NOTE: Basic rate Packet transmitted; BR/EDR controller configured for BR/EDR packets).

Regarding Claim 22 (Original), Kim in view of Blue5 and Gao teaches: The apparatus of claim 12, 
furthermore Kim discloses: wherein the first node is a master node, and each second node of the set of second nodes is a slave node (Kim  – FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves;NOTE: Sender or first node is a master broadcasting to multiple receivers or Slaves in the connectionless Beacon or Data Windows).

Regarding Claim 23. (Currently Amended) Kim teaches: An apparatus for wireless communication of a first node (Kim – See FIG 1 & ¶0039 – discloses controller to processing broadcast packets to receivers; Note  Controller with computational processing ability, and storage or memory capability),
(See the rejection of parallel or similar Claim 1 for rejection of Claim 23 via Kim in view of Blue5 and Gao), 
comprising: means for determining to broadcast a set of packets during a connectionless slave broadcast (CSB) interval, the set of packets including a plurality of packets; and means for broadcasting the set of packets during the C SB interval to a set of second nodes, wherein a start of the broadcast of , and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval (See the rejection of parallel or similar Claim 1 for rejection of Claim 23 via Kim in view of Blue5 and Gao).

Regarding Claim 24 (Original),  Kim in view of Blue5 and Gao teaches: The apparatus of claim 23, 
furthermore Kim discloses: wherein a start of the broadcast of each packet of the set of packets is in a master-to-slave slot within the CSB interval (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval).

Regarding Claim 32 (Currently Amended), Kim in view of Blue5 and Gao teaches:  The apparatus of claim 23, 
furthermore Blue5 discloses: wherein each packet in the set of packets is a packet type that includes one of a basic rate packet type, an enhanced data rate (EDR) packet type, a Bluetooth Low Energy packet type, or a proprietary packet type (Blue5 – See Section 1. Page 166: BR/EDR controller Basic Rate/ Enhanced Data rate; See Section 8.10.1 (lines 4-6): After enabling broadcast if BR/EDR controller receives no data packets from the host, then BR/EDR controller transmits null packets; In Blue5 6.5.1.2 (page 412) - The NULL packet has no payload and consists of the channel access code and packet header only; In Blue5 Section 6.1.1 (Page 401): Basic rate Packet may have access code and packet header only; NOTE: Basic rate Packet transmitted; BR/EDR controller configured for BR/EDR packets).

Regarding Claim 33 (Original), Kim in view of Blue5 and Gao teaches: The apparatus of claim 23, 
furthermore Kim discloses: wherein the first node is a master node, and each second node of the set of second nodes is a slave node (Kim  – FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves;NOTE: Sender or first node is a master broadcasting to multiple receivers or Slaves in the connectionless Beacon or Data Windows).

Regarding Claim 34 (Currently Amended) Kim teaches: A non-transitory computer-readable medium storing computer executable code for a first node (Kim – See FIG 1 & ¶0039 – discloses controller to processing broadcast packets to receivers; Note  Controller with computational processing ability, and storage or memory capability),
(See the rejection of parallel or similar Claim 1 for rejection of Claim 34 via Kim in view of Blue5 and Gao), 
comprising code to: determine to broadcast a set of packets during a connectionless slave broadcast (CSB) interval, the set of packets including a plurality of packets; and broadcast the set of packets during the CSB interval to a set of second nodes, wherein a start of the broadcast of , and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval (See the rejection of parallel or similar Claim 1 for rejection of Claim 34 via Kim in view of Blue5 and Gao).

Regarding Claim 35 (Previously Presented), Kim in view of Blue5 and Gao teaches: The non-transitory computer-readable medium of claim 34,
 furthermore Kim discloses: wherein a start of the broadcast of each packet of the set of packets is in a master-to-slave slot within the CSB interval (Kim – In ¶0058 (lines 13-17): In the beacon window and the data window, a master-slave (M-S) slot is used by the sender; FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves; FIG. 8 depicts Sender starts with TX before RX slot for data window; FIG. 9 depicts Sender starts with TX before RX slot for Beacon or Data window; NOTE: plurality of packets sent to multiple receivers, the set of packets sent by sender starting at the master to slave (M-S) TX slot during a beacon window interval or a data window interval).

Regarding Claim 43 (Currently Amended), Kim in view of Blue5 and Gao teaches:  The non-transitory computer-readable medium of claim 34, 
furthermore Blue5 discloses: wherein each packet in the set of packets is a packet type that includes one of a basic rate packet type, an enhanced data rate (EDR) packet type, a Bluetooth Low Energy packet type, or a proprietary packet type (Blue5 – See Section 1. Page 166: BR/EDR controller Basic Rate/ Enhanced Data rate; See Section 8.10.1 (lines 4-6): After enabling broadcast if BR/EDR controller receives no data packets from the host, then BR/EDR controller transmits null packets; In Blue5 6.5.1.2 (page 412) - The NULL packet has no payload and consists of the channel access code and packet header only; In Blue5 Section 6.1.1 (Page 401): Basic rate Packet may have access code and packet header only; NOTE: Basic rate Packet transmitted; BR/EDR controller configured for BR/EDR packets).

Regarding Claim 44 (Previously Presented), Kim in view of Blue5 and Gao teaches: The non-transitory computer-readable medium of claim 34,
furthermore Kim discloses: wherein the first node is a master node, and each second node of the set of second nodes is a slave node (Kim  – FIG. 10 & ¶ 0065 (lines 1-4): connectionless broadcast of a plurality of packets to multiple receivers inside a beacon window and data window; ¶0066 (lines 1-5) broadcast multiple BID packets; ¶0068 (lines 1-7) broadcast multiple data packets (S450-S480) from sender or master to receivers or slaves;NOTE: Sender or first node is a master broadcasting to multiple receivers or Slaves in the connectionless Beacon or Data Windows).

s 5, 16, 27, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blue5 and Gao further in view of Matsumoto (US-20120155346-A1) referenced hereafter as “Matsumoto”.

Regarding Claim 5 (Currently Amended), Kim in view of Blue5 and Gao teaches: The method of claim 1, 
While Blue5 discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (Blue5 – See Section 8.6.11 (page 478) lines 8-10), Kim in view of Blue5 and Gao does not appear to explicitly disclose: wherein a start of the broadcast of a first subset of [[the]] packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of [[the]] packets of the set of packets is a slave-to- master slot within the CSB interval.
Matsumoto discloses: wherein a start of the broadcast of a first subset of [[the]] packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of [[the]] packets of the set of packets is a slave-to- master slot within the CSB interval (Matsumotu – See FIG. 6 & Paragraph 0064: Describes a communications method between the master 1 and the slaves 2, 3 in the Piconet with reference to FIG. 6, which is a conceptual view showing a state that the master 1 gives a fixed period for data transfer to the slaves 2 and 3; In paragraph 0066: master transmits on even slots and slave on odd slots; In Paragraph  0067 –discloses DH3 and DH5 packet types which aggregate the DH1 packets transmitted and received at one slot unit, or DH3 and DH5 packet types are a set of DH1 packets sent in one slot unit; NOTE: In FIG. 6 is shown a DH3 type packet set or aggregated set of DH1 packets broadcast from the master to the slave, transmitted with a portion of the DH1 data packet set (NOTE: 1st subset) starting in a master-to-slave slot, and switching to a second portion of the DH1 data packet set (NOTE: 2nd subset) starting in the consecutive slave to master slot; NOTE: Conversion of slave to master slot to master to slave transmission slot which could apply to DH3 or DH5 packet sets described).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with the teachings of Matsumoto, since it enables transfer of non-streaming data along with streaming data  and improves operational reliability (Matsumoto – See Paragraph 0189 and 0190). 

Regarding Claim 16 (Original), Kim in view of Blue5 and Gao teaches:  The apparatus of claim 12, 
While Blue5 discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (Blue5 – See Section 8.6.11 (page 478) lines 8-10), Kim in view of Blue5 and Gao does not appear to explicitly disclose: wherein a start of the broadcast of a first subset of the packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of the packets of the set of packets is a slave-to-master slot within the CSB interval.
Matsumoto discloses: wherein a start of the broadcast of a first subset of the packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of the packets of the set of packets is a slave-to-master slot within the CSB interval (Matsumotu – See FIG. 6 & Paragraph 0064: Describes a communications method between the master 1 and the slaves 2, 3 in the Piconet with reference to FIG. 6, which is a conceptual view showing a state that the master 1 gives a fixed period for data transfer to the slaves 2 and 3; In paragraph 0066: master transmits on even slots and slave on odd slots; In Paragraph  0067 –discloses DH3 and DH5 packet types which aggregate the DH1 packets transmitted and received at one slot unit, or DH3 and DH5 packet types are a set of DH1 packets sent in one slot unit; NOTE: In FIG. 6 is shown a DH3 type packet set or aggregated set of DH1 packets broadcast from the master to the slave, transmitted with a portion of the DH1 data packet set (NOTE: 1st subset) starting in a master-to-slave slot, and switching to a second portion of the DH1 data packet set (NOTE: 2nd subset) starting in the consecutive slave to master slot; NOTE: Conversion of slave to master slot to master to slave transmission slot which could apply to DH3 or DH5 packet sets described).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with the teachings of Matsumoto, since it enables transfer of non-streaming data along with streaming data  and improves operational reliability (Matsumoto – See Paragraph 0189 and 0190).

Regarding Claim 27 (Original), Kim in view of Blue5 and Gao teaches:  The apparatus of claim 23, 
While Blue5 discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (Blue5 – See Section 8.6.11 (page 478) lines 8-10), Kim in view of Blue5 and Gao does not appear to explicitly disclose: wherein a start of the broadcast of a first subset of the packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of the packets of the set of packets is a slave-to-master slot within the CSB interval.
Matsumoto discloses: wherein a start of the broadcast of a first subset of the packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of the packets of the set of packets is a slave-to-master slot within the CSB interval (Matsumotu – See FIG. 6 & Paragraph 0064: Describes a communications method between the master 1 and the slaves 2, 3 in the Piconet with reference to FIG. 6, which is a conceptual view showing a state that the master 1 gives a fixed period for data transfer to the slaves 2 and 3; In paragraph 0066: master transmits on even slots and slave on odd slots; In Paragraph  0067 –discloses DH3 and DH5 packet types which aggregate the DH1 packets transmitted and received at one slot unit, or DH3 and DH5 packet types are a set of DH1 packets sent in one slot unit; NOTE: In FIG. 6 is shown a DH3 type packet set or aggregated set of DH1 packets broadcast from the master to the slave, transmitted with a portion of the DH1 data packet set (NOTE: 1st subset) starting in a master-to-slave slot, and switching to a second portion of the DH1 data packet set (NOTE: 2nd subset) starting in the consecutive slave to master slot; NOTE: Conversion of slave to master slot to master to slave transmission slot which could apply to DH3 or DH5 packet sets described).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with the teachings of Matsumoto, since it enables transfer of non-streaming data along with streaming data  and improves operational reliability (Matsumoto – See Paragraph 0189 and 0190).

Regarding Claim 38 (Previously Presented), Kim in view of Blue5 and Gao teaches:  The non-transitory computer-readable medium of claim 34, 
While Blue5 discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (Blue5 – See Section 8.6.11 (page 478) lines 8-10), Kim in view of Blue5 and Gao does not appear to explicitly disclose: wherein a start of the broadcast of a first subset of the packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of the packets of the set of packets is a slave-to-master slot within the CSB interval.
Matsumoto discloses: wherein a start of the broadcast of a first subset of the packets of the set of packets is a master-to-slave slot within the CSB interval, and a start of the broadcast of a second subset of the packets of the set of packets is a slave-to-master slot within the CSB interval (Matsumotu – See FIG. 6 & Paragraph 0064: Describes a communications method between the master 1 and the slaves 2, 3 in the Piconet with reference to FIG. 6, which is a conceptual view showing a state that the master 1 gives a fixed period for data transfer to the slaves 2 and 3; In paragraph 0066: master transmits on even slots and slave on odd slots; In Paragraph  0067 –discloses DH3 and DH5 packet types which aggregate the DH1 packets transmitted and received at one slot unit, or DH3 and DH5 packet types are a set of DH1 packets sent in one slot unit; NOTE: In FIG. 6 is shown a DH3 type packet set or aggregated set of DH1 packets broadcast from the master to the slave, transmitted with a portion of the DH1 data packet set (NOTE: 1st subset) starting in a master-to-slave slot, and switching to a second portion of the DH1 data packet set (NOTE: 2nd subset) starting in the consecutive slave to master slot; NOTE: Conversion of slave to master slot to master to slave transmission slot which could apply to DH3 or DH5 packet sets described).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with the teachings of Matsumoto, since it enables transfer of non-streaming data along with streaming data  and improves operational reliability (Matsumoto – See Paragraph 0189 and 0190). 

15.           Claims 6, 17, 28, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blue5 and Gao and Matsumoto, further in view of Dabak et. al (US-6975684-A1) referenced hereafter as “Dabak”.

Regarding Claim 6 (Currently Amended), Kim in view of Blue5 and Gao and Matsumoto teaches: The method of claim 5, 
Kim in view of Blue5 and Gao and Matsumoto does not appear to explicitly disclose: wherein a hopping frequency of each packet in the first subset of [[the]] packets is based on a clock (CLK) value corresponding to the master- to-slave slot in which the broadcast of the packet is started.
Dabak discloses: wherein a hopping frequency of each packet in the first subset of [[the]] packets is based on a clock (CLK) value corresponding to the master- to-slave slot in which the broadcast of the packet is started (Dabak – See FIG. 6, Col7 line (8-11):  Discusses a master transmitting a HEMB bit which is indicative of the frequency of that the master will use in the next transmission (NOTE: master determines frequency of next transmission)), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao and Matsumoto with the teachings of Dabak, since it enables the master control over interference avoidance on upcoming transmissions (Dabuk – See Col7 Lines 24-25). 
While Kim in view of Blue5 and Gao and Matsumoto further in view of Dabuk teaches: The method of claim 5, wherein a hopping frequency of each packet in the first subset of [[the]] packets is based on a clock (CLK) value corresponding to the master- to-slave slot in which the broadcast of the packet is started,
furthermore Blue5 discloses: and a hopping frequency of each packet in the second subset of [[the]] packets is based on a CLK value corresponding to the master-to- slave slot that precedes the slave-to-master slot in which the broadcast of the packet is started (Blue5 – See Section 8.6.11 (page 478) lines 8-10: discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (NOTE: multi-slot packet communication enabled); (NOTE: slave to master slots in consecutive multislot communications will follow frequency determined for beginning master-to-slave slot)

Regarding Claim 17 (Original), Kim in view of Blue5 and Gao and Matsumoto teaches: The apparatus of claim 16, 
Kim in view of Blue5 and Gao and Matsumoto does not appear to explicitly disclose: wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to- slave slot in which the broadcast of the packet is started, 
Dabak discloses: wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to- slave slot in which the broadcast of the packet is started (Dabak – See FIG. 6, Col7 line (8-11):  Discusses a master transmitting a HEMB bit which is indicative of the frequency of that the master will use in the next transmission (NOTE: master determines frequency of next transmission)), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao and Matsumoto with the teachings of Dabak, since it enables the master control over interference avoidance on upcoming transmissions (Dabuk – See Col7 Lines 24-25). 
While Kim in view of Blue5 and Gao and Matsumoto further in view of Dabuk teaches : The apparatus of claim 16, wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to- slave slot in which the broadcast of the packet is started,
furthermore Blue5 discloses: and a hopping frequency of each packet in the second subset of the packets is based on a CLK value corresponding to the master-to-slave slot that precedes the slave-to-master slot in which the broadcast of the packet is started (Blue5 – See Section 8.6.11 (page 478) lines 8-10: discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (NOTE: multi-slot packet communication enabled); (NOTE: slave to master slots in consecutive multi slot communications will follow frequency determined for beginning master-to-slave slot)

Regarding Claim 28 (Original), Kim in view of Blue5 and Gao and Matsumoto teaches: The apparatus of claim 27,
Kim in view of Blue5 and Gao and Matsumoto does not appear to explicitly disclose: wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to- slave slot in which the broadcast of the packet is started, 
Dabak discloses: wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to- slave slot in which the broadcast of the packet is started (Dabak – See FIG. 6, Col7 line (8-11):  Discusses a master transmitting a HEMB bit which is indicative of the frequency of that the master will use in the next transmission (NOTE: master determines frequency of next transmission)), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao and Matsumoto with the teachings of Dabak, since it enables the master control over interference avoidance on upcoming transmissions (Dabuk – See Col7 Lines 24-25). 
While Kim in view of Blue5 and Gao and Matsumoto further in view of Dabuk teaches : The apparatus of claim 27, wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to- slave slot in which the broadcast of the packet is started, 
furthermore Blue5 discloses: and a hopping frequency of each packet in the second subset of the packets is based on a CLK value corresponding to the master-to-slave slot that precedes the slave-to-master slot in which the broadcast of the packet is started (Blue5 – See Section 8.6.11 (page 478) lines 8-10: discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (NOTE: multi-slot packet communication enabled); (NOTE: slave to master slots in consecutive multislot communications will follow frequency determined for beginning master-to-slave slot)

Regarding Claim 39 (Previously Presented), Kim in view of Blue5 and Gao and Matsumoto teaches: The non-transitory computer-readable medium of claim 38, 
Kim in view of Blue5 and Gao and Matsumoto does not appear to explicitly disclose: wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to-slave slot in which the broadcast of the packet is started,
Dabak discloses: wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to-slave slot in which the broadcast of the packet is started (Dabak – See FIG. 6, Col7 line (8-11):  Discusses a master transmitting a HEMB bit which is indicative of the frequency of that the master will use in the next transmission (NOTE: master determines frequency of next transmission)), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao and Matsumoto with the (Dabuk – See Col7 Lines 24-25). 
While Kim in view of Blue5 and Gao and Matsumoto further in view of Dabuk teaches : The computer-readable medium of claim 38, wherein a hopping frequency of each packet in the first subset of the packets is based on a clock (CLK) value corresponding to the master-to-slave slot in which the broadcast of the packet is started,
furthermore Blue5 discloses: and a hopping frequency of each packet in the second subset of the packets is based on a CLK value corresponding to the master-to-slave slot that precedes the slave-to-master slot in which the broadcast of the packet is started (Blue5 – See Section 8.6.11 (page 478) lines 8-10: discloses a master being able to mark master-to slave slots for reception and slave-to-master slots for transmission because the slots in this manner may be used for multi-slot packets across consecutive master-to-slave and slave-to-master slots (NOTE: multi-slot packet communication enabled); (NOTE: slave to master slots in consecutive multislot communications will follow frequency determined for beginning master-to-slave slot)

16.           Claims 7, 8, 18, 19, 29, 30, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blue5 and Gao further in view of Willenegger et. al (US-20060189272-A1) referenced hereafter as “Willenegger”.

Regarding Claim 7 (Original), Kim in view of Blue5 and Gao teaches:  The method of claim 1, 
Kim in view of Blue5 and Gao does not appear to explicitly disclose: further comprising generating the set of packets using erasure coding.
Willenegger discloses: further comprising generating the set of packets using erasure coding (Willenegger – See Paragraph 0147: Describes MBMS service (Multimedia Broadcast) with high demand  where it is not practical to support MBMS transmission with acknowledgment, where an outer code may be used for MBMS to enhance link level performance of the downlink physical channel; In Paragraph 150: Numerous options for codes such as Reed Solomon are referenced as options for implementation; In Paragraph 0151 encoding is described for (N,K) encoder where erasure and error correction capability are discussed; In Paragraph 158 further details of block coding and decoding implemented are divulged with reference to Erasure-and-Single Error Correction Decoder in (US 20030035389 A1) assigned  the same assignee; NOTE: Block coding and Decoding involving Erasure Correction Codding utilized).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with teachings of Willenegger, since it enables a mechanism to enhance link level performance of the downlink physical channel in scenarios where transmission with acknowledgment is impractical (Willenegger – Paragraph 0147).

Regarding Claim 8 (Currently Amended), Kim in view of Blue5 and Gao and  Willenegger teaches:The method of claim 7, 
furthermore Willenegger discloses: wherein a first packet of the set of (Willenegger – See FIG. 4A and Paragraph 0153: Discloses outer coding design; In paragraph 0155: describes an outer encoder generates L additional rows of parity bits based on the K rows of data (which are referred to as systematic rows), where L=N-K; Each column of K symbols in the coding block is coded with a selected (N, K) linear block code and each symbol may include one or more bits (NOTE: Symbol – Packets of bits). Further is described the first K rows in the coding block are the data rows and the remaining (N-K) rows in the coding block are the parity rows generated by the outer block encoder; (NOTE: K symbols or packets including the first and second are the data rows from the same set of data).

Regarding Claim 18 (Original), Kim in view of Blue5 and Gao teaches: The apparatus of claim 12, 
Kim in view of Blue5 and Gao does not appear to explicitly disclose: wherein the at least one processor is further configured to: generate the set of packets using erasure coding.
Willenegger discloses: wherein the at least one processor is further configured to: generate the set of packets using erasure coding (Willenegger – See Paragraph 0147: Describes MBMS service (Multimedia Broadcast) with high demand  where it is not practical to support MBMS transmission with acknowledgment, where an outer code may be used for MBMS to enhance link level performance of the downlink physical channel; In Paragraph 150: Numerous options for codes such as Reed Solomon are referenced as options for implementation; In Paragraph 0151 encoding is described for (N,K) encoder where erasure and error correction capability are discussed; In Paragraph 158 further details of block coding and decoding implemented are divulged with reference to Erasure-and-Single Error Correction Decoder in (US 20030035389 A1) assigned  the same assignee; NOTE: Block coding and Decoding involving Erasure Correction Codding utilized).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with teachings of Willenegger, since it enables a mechanism to enhance link level performance of the downlink physical channel in scenarios where transmission with acknowledgment is impractical (Willenegger – Paragraph 0147).

Regarding Claim 19 (Currently Amended), Kim in view of Blue5 and Gao and  Willenegger teaches: The apparatus of claim 18, 
 wherein a first packet of the set of (Willenegger – See FIG. 4A and Paragraph 0153: Discloses outer coding design; In paragraph 0155: describes an outer encoder generates L additional rows of parity bits based on the K rows of data (which are referred to as systematic rows), where L=N-K; Each column of K symbols in the coding block is coded with a selected (N, K) linear block code and each symbol may include one or more bits (NOTE: Symbol – Packets of bits). Further is described the first K rows in the coding block are the data rows and the remaining (N-K) rows in the coding block are the parity rows generated by the outer block encoder; (NOTE: K symbols or packets including the first and second are the data rows from the same set of data).

Regarding Claim 29 (Original), Kim in view of Blue5 and Gao teaches: The apparatus of claim 23, 
Kim in view of Blue5 and Gao does not appear to explicitly disclose: further comprising means for generating the set of packets using erasure coding.
Willenegger discloses: further comprising means for generating the set of packets using erasure coding (Willenegger – See Paragraph 0147: Describes MBMS service (Multimedia Broadcast) with high demand  where it is not practical to support MBMS transmission with acknowledgment, where an outer code may be used for MBMS to enhance link level performance of the downlink physical channel; In Paragraph 150: Numerous options for codes such as Reed Solomon are referenced as options for implementation; In Paragraph 0151 encoding is described for (N,K) encoder where erasure and error correction capability are discussed; In Paragraph 158 further details of block coding and decoding implemented are divulged with reference to Erasure-and-Single Error Correction Decoder in (US 20030035389 A1) assigned  the same assignee; NOTE: Block coding and Decoding involving Erasure Correction Codding utilized).
(Willenegger – Paragraph 0147).

	Regarding Claim 30 (Currently Amended), Kim in view of Blue5 and Gao and  Willenegger teaches: The apparatus of claim 29,
furthermore Willenegger discloses: wherein a first packet of the set of  (Willenegger – See FIG. 4A and Paragraph 0153: Discloses outer coding design; In paragraph 0155: describes an outer encoder generates L additional rows of parity bits based on the K rows of data (which are referred to as systematic rows), where L=N-K; Each column of K symbols in the coding block is coded with a selected (N, K) linear block code and each symbol may include one or more bits (NOTE: Symbol – Packets of bits). Further is described the first K rows in the coding block are the data rows and the remaining (N-K) rows in the coding block are the parity rows generated by the outer block encoder; (NOTE: K symbols or packets including the first and second are the data rows from the same set of data).

Regarding Claim 40 (Previously Presented) , Kim in view of Blue5 and Gao teaches: The non-transitory computer-readable medium of claim 34, 
Kim in view of Blue5 and Gao does not appear to explicitly disclose: further comprising code to generate the set of packets using erasure coding.
Willenegger discloses: further comprising code to generate the set of packets using erasure coding(Willenegger – See Paragraph 0147: Describes MBMS service (Multimedia Broadcast) with high demand  where it is not practical to support MBMS transmission with acknowledgment, where an outer code may be used for MBMS to enhance link level performance of the downlink physical channel; In Paragraph 150: Numerous options for codes such as Reed Solomon are referenced as options for implementation; In Paragraph 0151 encoding is described for (N,K) encoder where erasure and error correction capability are discussed; In Paragraph 158 further details of block coding and decoding implemented are divulged with reference to Erasure-and-Single Error Correction Decoder in (US 20030035389 A1) assigned  the same assignee; NOTE: Block coding and Decoding involving Erasure Correction Codding utilized).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao with teachings of Willenegger, since it enables a mechanism to enhance link level performance of the downlink physical channel in scenarios where transmission with acknowledgment is impractical (Willenegger  – Paragraph 0147).

Regarding Claim 41 (Currently Amended) , Kim in view of Blue5 and Gao and  Willenegger teaches:  The non-transitory  computer-readable medium of claim 40, 
furthermore Willenegger discloses: wherein a first packet of the set of (Willenegger – See FIG. 4A and Paragraph 0153: Discloses outer coding design; In paragraph 0155: describes an outer encoder generates L additional rows of parity bits based on the K rows of data (which are referred to as systematic rows), where L=N-K; Each column of K symbols in the coding block is coded with a selected (N, K) linear block code and each symbol may include one or more bits (NOTE: Symbol – Packets of bits). Further is described the first K rows in the coding block are the data rows and the remaining (N-K) rows in the coding block are the parity rows generated by the outer block encoder; (NOTE: K symbols or packets including the first and second are the data rows from the same set of data).

17.           Claims 9, 20, 31, 42   are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blue5 and Gao and Willenegger further in view of Butler et. al (US-20030106008-A1) referenced hereafter as “Butler”.
Regarding Claim 9 (Currently Amended), Kim in view of Blue5 and Gao and Willenegger teaches: The method of claim 8, 
While Willenegger discloses utilization of a linear block code (Willenegger – See Paragraph  150: code may be implemented based on any linear block code - Reed-Solomon code, a Hamming code, a BCH (Bose, Chaudhuri, and Hocquenghem) code; In Paragraph 0151: linear block encoder codes each block of K data symbols to provide a corresponding codeword of N code symbols), Kim in view of Blue5 and Gao and  Willenegger does not appear to explicitly disclose: wherein a first packet of the set of 
Butler discloses: wherein a first packet of the set of packet of the set of  (Butler – See Paragraph 0036: For a systematic (N, K) block code, each codeword includes K data symbols and (N-K) parity symbols that are formed by linear combinations of the K data symbols (NOTE: described is a linear combination of first packet set  and second packet set)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao  and Willenegger, with teachings of Butler, since it reveals techniques to efficiently perform erasure-and-single-error correction decoding for linear block codes (Butler – Paragraph 0002).

Regarding Claim 20 (Currently Amended), Kim in view of Blue5 and Gao and Willenegger teaches:  The apparatus of claim 19,
While Willenegger discloses utilization of a linear block code (Willenegger – See Paragraph  150: code may be implemented based on any linear block code - Reed-Solomon code, a Hamming code, a BCH (Bose, Chaudhuri, and Hocquenghem) code; In Paragraph 0151: linear block encoder codes each block of K data symbols to provide a corresponding codeword of N code symbols), Kim in view of Blue5 and Gao and  Willenegger does not appear to explicitly disclose: wherein a first packet of the set of 
Butler discloses: wherein a first packet of the set of of data, a third packet of the set of (Butler – See Paragraph 0036: For a systematic (N, K) block code, each codeword includes K data symbols and (N-K) parity symbols that are formed by linear combinations of the K data symbols (NOTE: described is a linear combination of first packet set  and second packet set)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao  and Willenegger, with teachings of Butler, since it reveals techniques to efficiently perform erasure-and-single-error correction decoding for linear block codes (Butler – Paragraph 0002)

Regarding Claim 31 (Currently Amended), Kim in view of Blue5 and Gao and Willenegger teaches: The apparatus of claim 30,
While Willenegger discloses utilization of a linear block code (Willenegger – See Paragraph  150: code may be implemented based on any linear block code - Reed-Solomon code, a Hamming code, a BCH (Bose, Chaudhuri, and Hocquenghem) code; In Paragraph 0151: linear block encoder codes each block of K data symbols to provide a corresponding codeword of N code symbols), Kim in view of Blue5 and Gao and  Willenegger does not appear to explicitly disclose:  wherein a first packet of the set of set of data, and a fifth packet of the set of 
Butler discloses: wherein a first packet of the set of  (Butler – See Paragraph 0036: For a systematic (N, K) block code, each codeword includes K data symbols and (N-K) parity symbols that are formed by linear combinations of the K data symbols (NOTE: described is a linear combination of first packet set  and second packet set)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao  and Willenegger, with teachings of Butler, since it reveals techniques to efficiently perform erasure-and-single-error correction decoding for linear block codes (Butler – Paragraph 0002).

Regarding Claim 42 (Currently Amended), Kim in view of Blue5 and Gao and Willenegger teaches: The non-transitory computer-readable medium of claim 41, 
While Willenegger discloses utilization of a linear block code (Willenegger – See Paragraph  150: code may be implemented based on any linear block code - Reed-Solomon code, a Hamming code, a BCH (Bose, Chaudhuri, and Hocquenghem) code; In Paragraph 0151: linear block encoder codes each block of K data symbols to provide a corresponding codeword of N code symbols), Kim in view of Blue5 and Gao and  Willenegger does not appear to explicitly disclose: wherein a first packet of the set of associated with a second set of data, a third packet of the set of 
Butler discloses: wherein a first packet of the set of (Butler – See Paragraph 0036: For a systematic (N, K) block code, each codeword includes K data symbols and (N-K) parity symbols that are formed by linear combinations of the K data symbols (NOTE: described is a linear combination of first packet set  and second packet set)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Blue5 and Gao  and Willenegger, with teachings of Butler, since it reveals techniques to efficiently perform erasure-and-single-error correction decoding for linear block codes (Butler – Paragraph 0002).
 
Allowable Subject Matter
18.	Claims 3, 4, 14, 15, 25, 26, 36, 37  is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 3 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet is broadcasted over an odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots, a slot following each broadcast of each packet being a slave-to- master slot that is unused by the first node”.

Regarding Claim 4 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet has a packet type associated with an odd number of slots and is broadcasted over an even number of slots less than the odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends a same number of even slots”.

Regarding Claim 14 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet is broadcasted over an odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots, a slot following each broadcast of each packet being a slave-to- master slot that is unused by the first node”.

Regarding Claim 15 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet has a packet type associated with an odd number of slots and is broadcasted over an even number of slots less than the odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends a same number of even slots”.

Regarding Claim 25 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet is broadcasted over an odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots, a slot following each broadcast of each packet being a slave-to- master slot that is unused by the first node”.

Regarding Claim 26 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet has a packet type associated with an odd number of slots and is broadcasted over an even number of slots less than the odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends a same number of even slots”.

Regarding Claim 36 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet is broadcasted over an odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots, a slot following each broadcast of each packet being a slave-to-master slot that is unused by the first node”.

Regarding Claim 37 (Currently Amended), the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claims: “wherein each packet has a packet type associated with an odd number of slots and is broadcasted over an even number of slots less than the odd number of slots within a packet interval of the plurality of consecutive packet intervals that extends a same number of even slots”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mon - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
                                                                                                                                                                                             
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Feb 02, 2021    

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414